On Petition for Rehearing.
PER CURIAM.
Since our opinion in this ease was handed down on November 16, 1925, the noteholders’ committee have petitioned for a rehearing, claiming that we misapprehended the situation in concluding that the committee had no interest in the decree of February 17, 1923, that was affected by clause (1) of the decree of October 7, 1925.
,It is contended that, if clause (1) of the decree of October 7 is final, it concludes the committee from having the question of fraud found against them hereafter reviewed, unless they may now appeal from it. This is not so. Although the District Court has found that the committee through their fraud damaged the receivership estate of the Oil Corporation it has not determined the amount of damages. When that question is determined and fixed by a decree, it will then be open to the committee to appeal therefrom and have the question of fraud reviewed in this court, and if it should be held that there was no fraud, they clearly would not be harmed by clause (1) of the decree of October 7, so far as it vacated the decree of February 17, for they could not be required to pay anything to the receivership estate. If they have been guilty of fraud that has damaged the receivership estate, they are responsible thereto for all the damage they have occasioned it, without regard to whether the decree of February Í7 is or is not vacated. The modification of that decree could have been made as well after it had been ascertained and decreed in the District Court what the receivership estate was damaged by their fraud as1 at the time it was.
After the damage sustained is covered into the estate, it will go .to creditors of the estate who have not consented to the fraud, and any balance will belong to the stockholders of the Oil Corporation, on their obtaining a like modification of the decree of February 17 as respects them. The modification of the decree of February 17 is material only as releasing the creditors and stockholders of the Oil Corporation from being bound to take or keep the stock of the *348Oil-Refining Company in tire settlement of their claims with the estate.
Petition denied.